Judgment, Supreme Court, New York County (Daniel P Conviser, J.), rendered June 7, 2011, convicting defendant, after a jury trial, of one count of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see *557People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of inconsistencies in testimony. Concur — Mazzarelli, J.E, Andrias, DeGrasse, Freedman and Gische, JJ.